UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1547



HERBERT HAYES,

                                              Plaintiff - Appellant,

          versus


JACOBS ENGINEERING GROUP, INCORPORATED; J. E.
MERIT CONSTRUCTION; RON PULLIAM,

                                             Defendants - Appellees.



Appeal from the United States District Court for the          Middle
District of North Carolina, at Durham.   Paul Trevor          Sharp,
Magistrate Judge. (CA-00-63-1)


Submitted:   September 23, 2002           Decided:   October 22, 2002


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herbert Hayes, Appellant Pro Se. James Marion Powell, Lucretia
Smith Guia, HAYNSWORTH, BALDWIN, JOHNSON & GREAVES, L.L.C.,
Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Herbert Hayes appeals the denial of his motion for a new trial

after judgment was entered against him based upon a jury verdict in

his   employment   discrimination   action   under   42   U.S.C.    §   1981

(2000).*   We have reviewed the record and find no reversible error.

We therefore affirm.   See Hayes v. Jacobs Eng’g Group Inc., No. CA-

00-63-1 (M.D.N.C. Apr. 23, 2002).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                   AFFIRMED




      *
       The parties consented to the jurisdiction of a magistrate
judge under 28 U.S.C. § 636(c) (2000).


                                    2